         Case 7:21-mj-04375-UA Document 4 Filed 04/22/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       -X


 UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY
                                                                   YIDEdOR TELE CONFERENCE
                       "against-


Robert Chapman a/k/a Robert Erick                                  7:21-m]-04375

                    Defendant(s).
                                                       -X


Defendant Robert Chapman a/k/a Robert Erick hereby voluntarily consents to participate in the
following proceeding via E3 videoconferencing or IZI teleconferencing:

        Initial Appearance Before a Judicial Officer

D       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

a       Guilty Plea/Change of Plea Hearing

D       Bail/Detention Hearing

a       Conference Before a Judicial Officer - Assignment of Counsel




Defendant's Signature'
                                                               ^
                                                       Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


Print Defendant's Name                                 Print Counsel's Name



This proceeding was conducted by reliable vid^o^telephgn^^pnferencin^technology.

    Lfl^ U
Date/                                                       t^strict Judge/U.^r-Magistrate Judge
